Name: Commission Regulation (EEC) No 966/93 of 23 April 1993 amending Regulation (EEC) No 1836/82 laying down the procedure and conditions for the disposal of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: competition;  prices;  plant product
 Date Published: nan

 24. 4. 93 Official Journal of the European Communities No L 98/25 COMMISSION REGULATION (EEC) No 966/93 of 23 April 1993 amending Regulation (EEC) No 1836/82 laying down the procedure and conditions for the disposal of cereals held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1 836/82 (3), as last amended by Regulation (EEC) No 3043/91 (4), lays down that the minimum price below which a tender cannot be accepted for the resale of stocks is equal to the intervention buying-in price applicable on the closing date for the submission of tenders ; whereas that minimum price may encourage goods being offered for intervention, given the advantage to operators of obtain ­ ing supplies, as needs arise, from intervention rather than from the market, thereby saving the costs of storage by passing them on to intervention ; whereas this situation can be remedied by setting the minimum price for the sale of cereals from intervention storage at the interven ­ tion price rather than the intervention buying-in price ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1836/82 is hereby amended as follows : 1 . In Article 5 (1 ) the words 'intervention buying-in price referred to in Article 7 (4) of Regulation (EEC) No 2727/75' are replaced by the words 'intervention price'. 2. In Article 5 (2) and (3) the words 'intervention buying-in prices' and 'intervention buying-in price' are replaced by the words 'intervention prices' and 'inter ­ vention price' respectively. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1993. For the Commission Ren £ STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 288, 18 . 10 . 1991 , p. 21